FILED
                                                                                 Sep 18, 2019
                                                                                 02:33 PM(CT)
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




      TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
        IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                       AT MURFREESBORO

IFRAH EGEH,                                  ) Docket No. 2018-05-1307
         Employee,                           )
v.                                           ) State File No. 42408-2017
                                             )
TYSON FOODS, INC.,                           ) Judge Dale Tipps
         Employer.                           )


     EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS


       This case came before the Court on September 17, 2019, for an Expedited Hearing
on whether Ms. Egeh is entitled to payment of her past medical bills. To receive these
benefits, Ms. Egeh must show that she is likely to establish at a hearing on the merits that
her need for medical treatment arose primarily out of and in the course and scope of her
employment. For the reasons below, the Court holds Ms. Egeh failed to meet this burden
and is not entitled to the requested benefits at this time.

                                    History of Claim

      While working for Tyson on October 3, 2016, Ms. Egeh became dizzy and passed
out. Coworkers called a company nurse, who examined her and called an ambulance,
which transported her to the emergency room.

      The emergency room attending physicians discharged Ms. Egeh after an EKG, a
CT scan, and bloodwork. She sought no follow-up treatment. When she filed a Petition
for Benefit Determination several months later, Tyson provided a panel of physicians
from which Ms. Egeh selected Dr. Lana Beavers.

        The parties introduced no records from Dr. Beavers, other than her response to a
letter from Tyson’s claims administrator. In that letter, she diagnosed Ms. Egeh’s
medical event as syncope and hypokalemia. Asked whether Ms. Egeh’s work was the
primary cause of her need for medical care, Dr. Beavers responded, “It is possible that the
need for medical care was a result of work and patient’s hypokalemia resulted from
dehydration while working.” (emphasis in original.)

                                             1
       Ms. Egeh requested that the Court order Tyson to pay the ambulance and
emergency room expenses and to reimburse her for sums she paid the hospital. She also
requested attorney fees.

       Tyson contended that Ms. Egeh did not provide proper notice of her claim. It also
argued she failed to prove she is likely to establish that her need for treatment arose
primarily out of and in the course and scope of her employment. Tyson asked the Court
to deny her request.

                          Findings of Fact and Conclusions of Law

        Ms. Egeh must provide sufficient evidence from which this Court might determine
she is likely to prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1)
(2018); McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

                                          Notice

        Tennessee Code Annotated section 50-6-201(a)(1) provides that an injured
employee must give written notice of an injury within fifteen days unless it can be shown
that the employer had actual knowledge of the accident or that “reasonable excuse for
failure to give the notice is made to the satisfaction of the tribunal.” Further, Tennessee
Code Annotated section 50-6-201(a)(3) provides that failure to give notice will not bar a
claim unless the employer can show it was prejudiced by the lack of notice. Prejudice
may be found if the employer is denied the opportunity to make an investigation while
the facts are accessible or to provide timely and proper treatment for the injured
employee. See Masters v. Indus. Garments Mfg. Co., 595 S.W.2d 811, 815 (Tenn. 1980).

        Tyson contended that it had no knowledge of Ms. Egeh’s belief that this incident
was work-related until she filed a petition for benefit determination several months later.
However, even if this were true, Tyson presented no evidence of any prejudice to its
ability to defend this claim or provide proper medical treatment. For this reason, the
Court holds that Ms. Egeh is likely to prevail at a hearing on the merits on the notice
issue.

                                     Compensability

       To prove a compensable injury, Ms. Egeh must show that her alleged injury arose
primarily out of and in the course and scope of her employment. To do so, she must
show, “to a reasonable degree of medical certainty that it contributed more than fifty
percent (50%) in causing the . . . disablement or need for medical treatment, considering
all causes.” “Shown to a reasonable degree of medical certainty” means that, in the

                                            2
opinion of the treating physician, it is more likely than not considering all causes as
opposed to speculation or possibility. See Tenn. Code Ann. § 50-6-102(14).

        Tyson does not dispute that Ms. Egeh lost consciousness at work. The question,
however, is whether she appears likely to prove at a hearing on the merits that her work
caused the syncope or her need for treatment. The Court cannot find at this time that she
is likely to meet this burden.

       The only medical opinion before the Court is Dr. Beavers’s, who said it was
possible that Ms. Egeh fainted because of her work. However, establishing the possibility
that an employee’s work caused their injury is not the legal standard for determining
compensability. Rather, as noted above, the current statute requires proof that the injury
arose primarily out of and in the course and scope of employment. Thus, Dr. Beavers’s
opinion that Ms. Egeh’s work possibly caused her loss of consciousness is insufficient,
without more, to establish causation.

       Ms. Egeh appeared sincere in her belief that her work activities caused her to incur
the medical bills at issue. However, the Court must abide by the causation requirements
of the Workers’ Compensation Law and cannot infer from the mere existence of her
condition that it arose primarily out of her employment. Because Ms. Egeh failed to
present any evidence that her need for medical treatment arose primarily out of her work
injury, the Court cannot find at this time that she appears likely to prevail on a claim for
payment of her medical expenses.1 For the same reason, the Court denies her request for
attorney fees at this time.

    IT IS, THEREFORE, ORDERED as follows:

    1. Ms. Egeh’s claims against Tyson for the requested medical benefits and attorney
       fees are denied at this time.

    2. This case is set for a Scheduling Hearing on November 21, 2019, at 9:00 a.m.
       You must call toll-free at 855-874-0473 to participate. Failure to call might result
       in a determination of the issues without your further participation. All conferences
       are set using Central Time.

        ENTERED September 18, 2019.




1
  Ms. Egeh suggested that Tyson should pay her medical expenses because it summoned medical help on
its own initiative rather than at her request. She provided no legal authority for this proposition, and the
Court is unaware of any such authority, especially in the Workers’ Compensation Law.
                                                     3
                                  _____________________________________
                                  Judge Dale Tipps
                                  Court of Workers’ Compensation Claims

                                      APPENDIX

Exhibits:
   1. Affidavit of Ifrah Egeh
   2. Affidavit of Tiffany Calendar
   3. C-42 Choice of Physician Form
   4. Dr. Beavers’s response to causation letter
   5. Records from Tennova Healthcare
   6. Medical bills

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Employer’s Position Statement


                            CERTIFICATE OF SERVICE

      I certify that a copy of the Expedited Hearing Order was sent as indicated on
September 18, 2019.

 Name                          Certified Email      Service sent to:
                               Mail
 Richard L. Dugger,                      X          Rldugger55@yahoo.com
 Employee Attorney                                  Gprwinsett710@gmail.com
 Heather H. Douglas,                       X        hdouglas@manierherod.com
 Employer Attorney



                                           _____________________________________
                                           Penny Shrum, Clerk of Court
                                           Court of Workers’ Compensation Claims
                                           WC.CourtClerk@tn.gov




                                               4
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
                                            EXPEDITED HEARING NOTICE OF APPEAL
                                                 Tennessee Division of Workers’ Compensation
                                                     www.tn.gov/labor-wfd/wcomp.shtml
                                                            wc.courtclerk@tn.gov
                                                               1-800-332-2667
                                                                                                      Docket #: _______________________
                                                                                                      State File #/YR: __________________



                    Employee
                    v.


                    Employer
          Notice
          Notice is given that
                                  [List name(s) of all appealing party(ies) on separate sheet if necessary]

          appeals the order(s) of the Court of Workers’ Compensation Claims at
                                                                 to the Workers’ Compensation Appeals
           Board. [List the date(s) the order(s) was filed in the court clerk’s office]

          Judge

          Statement of the Issues
          Provide a short and plain statement of the issues on appeal or basis for relief on appeal:




          Additional Information
          Type of Case [Check the most appropriate item]

                           ☐ Temporary disability benefits
                           ☐ Medical benefits for current injury
                           ☐ Medical benefits under prior order issued by the Court
          List of Parties
          Appellant (Requesting Party):                               At Hearing: ☐Employer ☐Employee
          Address:
          Party’s Phone:                                                     Email:
          Attorney’s Name:                                                                       BPR#:
          Attorney’s Address:                                                                            Phone:
          Attorney’s City, State & Zip code:
          Attorney’s Email:
                                       * Attach an additional sheet for each additional Appellant *

LB-1099     rev. 10/18                                    Page 1 of 2                                                          RDA 11082
Employee Name: ____________________________________   SF#: ________________________________ DOI: __________________




Appellee(s)
Appellee (Opposing Party):                                 At Hearing: ☐Employer ☐Employee


Appellee’s Address:
Appellee’s Phone:                                                   Email:
Attorney’s Name:                                                                     BPR#:
Attorney’s Address:                                                                   Phone:
Attorney’s City, State & Zip code:
Attorney’s Email:
                         * Attach an additional sheet for each additional Appellee *



CERTIFICATE OF SERVICE

I,                                           , certify that I have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the              day of          , 20



[Signature of appellant or attorney for appellant]



LB-1099   rev. 10/18                                  Page 2 of 2                                   RDA 11082
                               Tennessee Bureau of Workers’ Compensation
                                      220 French Landing Drive, I-B
                                        Nashville, TN 37243-1002
                                              800-332-2667

                                          AFFIDAVIT OF INDIGENCY

I, ________________________________________, having been duly sworn according to law, make oath that
because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name:                                            2. Address:

3. Telephone Number:                                     4. Date of Birth:

5. Names and Ages of All Dependents:

        ______________________________________ Relationship:

        ______________________________________ Relationship:

        ______________________________________ Relationship:

        ______________________________________ Relationship:

6. I am employed by:

        My employer’s address is:

        My employer’s phone number is:

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$ ___________________

8. I receive or expect to receive money from the following sources:

        AFDC            $ ________ per month             beginning
        SSI             $ ________ per month             beginning
        Retirement      $ ________ per month             beginning
        Disability      $ ________ per month             beginning
        Unemployment $ ________ per month                beginning
        Worker’s Comp.$ ________ per month               beginning
        Other           $ ________ per month             beginning



LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are:

        Rent/House Payment $ ________ per month          Medical/Dental $ ___________ per month

        Groceries       $ ________ per month             Telephone       $            per month
        Electricity     $ ________ per month             School Supplies $            per month
        Water           $ ________ per month             Clothing        $            per month
        Gas             $ ________ per month             Child Care      $            per month
        Transportation $ ________ per month              Child Support   $            per month
        Car             $_________ per month
        Other           $ _______ per month (describe:                                      )


10. Assets:

        Automobile              $                        (FMV)
        Checking/Savings Acct. $
        House                   $                        (FMV)
        Other                   $                        Describe:

11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.



                                                                         _

APPELLANT



Sworn and subscribed before me, a notary public, this

_______ day of                                    , 20_______.



NOTARY PUBLIC

My Commission Expires:




LB-1108 (REV 11/15)                                                                             RDA 11082